Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Avery Goldstein on 11/10/2021.

The application has been amended as follows: 
Claim 1, line 1, “(40)” was deleted.
Claim 1, line 2, “(70)” was deleted.
Claim 1, line 3, “(43)” was deleted.
Claim 1, line 9, “(43d)” was deleted.
Claim 1, line 9, “(43u)” was deleted.
Claim 1, line 14, “(43e)” was deleted.
Claim 1, line 15, “(43e)” was deleted.
Claim 1, line 19, “(40a)” was deleted.
Claim 1, line 20, “(43d)” was deleted.
Claim 1, line 20, “(43u)” was deleted.
Claim 1, line 22, “(60, 601 a-601 c)” was deleted.
Claim 1, line 25, “axis, Z.” was deleted and -- axis, Z, forming a continuous slope from the first edge portion to the second edge portion. -- was inserted.
Claim 3, line 2, “(43)” was deleted.
Claim 3, line 2, “(43u)” was deleted.
Claim 3, line 3, “(43d)” was deleted.

Claim 4, line 3, “(43u)” was deleted. 
Claim 4, line 3, “(43d)” was deleted.
Claim 5, line 2, “(43)” was deleted.
Claim 5, line 3, “(43u)” was deleted.
Claim 5, line 3, “(43d)” was deleted.
Claim 5, line 6, “(43)” was deleted.
Claim 8, line 4, “(43)” was deleted.
Claim 9, line 2, “(40a, 40b)” was deleted.
Claim 9, line 3, “(40c)” was deleted.
Claim 10, line 2, “(40a)” was deleted.
Claim 10, line 6, “(104 a-c, 402a-c)” was deleted.
Claim 11, line 2, “(60)” was deleted.
Claim 12, line 2, “(40a)” was deleted.
Claim 13, line 3, “(43u)” was deleted.
Claim 13, line 4, “a transverse” was deleted and -- the transverse -- was inserted.
Claim 13, line 7, “(43d)” was deleted.
Claim 13, lines 10-11, “(43w)” was deleted.
Claim 13, line 12, “(60)” was deleted.
Claim 13, line 18, “(43)” was deleted.
Claim 13, line 18, “a support sheet” was deleted and -- the support sheet -- was inserted.

Claim 13, line 19, “a radial axis” was deleted and -- the radial axis -- was inserted.
Claim 13, line 20, “(43w)” was deleted.
Claim 13, line 29, “(43d)” was deleted.
Claim 13, line 29, “(43u)” was deleted.
Claim 15, line 7, “(43u)” was deleted.
Claim 15, line 8, “(43d)” was deleted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter for the independent claims could not be found or was not suggested in the prior art.  Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of the mean edge thicknesses, te1 , te2. of the first and second edge portions are each lower than the mean central thickness, tc, (tel < tc and te2 < tc), and in that, the inner surface of the cliff extends beyond the central outer surface in both directions along the longitudinal axis, Z, forming a continuous slope from the first edge portion to the second edge portion. in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/           Primary Examiner, Art Unit 3792